DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 5-6, and 13 have been amended. Claims 7, 9-10, and 15 have been cancelled. Claims 1-6, 8, 11-14, 16-20 are pending for examination.
Examiner notes that amended claims have not been underlined to indicate added matter. 

Response to Arguments
Applicant’s arguments, filed 8/12/2022, with respect to the rejection(s) of claim(s) 1-2, 4, 6-9, 11 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamamoto (US 20160366328 A1).

Applicant’s arguments, filed 8/12/2022, with respect to the rejection(s) of claim(s) 3, 5, 12-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamamoto (US 20160366328 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 is dependent on cancelled claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8, 11, 13, 14 , 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pearl in view of Yamamoto (US 20160366328 A1).
Regarding claim 1, Pearl method of determining an aberration of a charged particle microscope, comprising: 
acquiring a set of image data with said charged particle microscope during a dedicated use of said charged particle microscope ([0015] According to a further aspect of the present invention, there is provided a method to generate images used to automatically optimize the imaging quality of a charged particle column.); 
processing said set of image data to determine an aberration during said dedicated use (This method comprising the steps of: introducing a chromatic aberration within the objective lens by a variation of a potential influencing the beam of charged particles, whereby a variation of a focus is obtained; [0015]); and 
adjusting said charged particle microscope based on said aberration (introducing a chromatic aberration by a variation of the energy of the beam of charged particles, whereby a variation of a focus is obtained [0024]).
Pearl does not teach the following limitations, however, in an analogous art, Yamamoto teaches without initiating an autofocus and/or autostigmator procedure, wherein the set of image data is acquired while a user manually navigating a sample and/or manually adjusting a focus setting of said charged particle microscope (The MF processing in the fourth embodiment may be processing of adjusting the focal point position while checking, by the user, an image without performing the AF processing or may be processing of finely adjusting the focal point position while checking, by the user, the image after the AF processing. [0105])
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Yamamoto and apply them to Pearl. One would be motivated as such as to increase imaging quality.

	Regarding claim 2, Pearl in view of Yamamoto teaches the method of claim 1. Pearl teaches wherein the set of image data is acquired while actuating a focusing lens (whereby a variation of a focus is obtained; and generating a set of images during the defocusing of the beam [0015]. introducing a chromatic aberration by a variation of a potential influencing the energy of the beam of charged particles within the objective lens, whereby a variation of a focus is obtained; [0026] Examiner’s note: focusing/defocusing is done while generating images).

Regarding claim 4, Pearl in view of Yamamoto teaches the method of claim 1. Pearl teaches processing said set of image data to determine a focus setting during said dedicated use ([0055] According to one embodiment, the beam energy associated with an optimized focus can be obtained. Thus, the measurements conducted during one ramp cycle can be used for an auto focus system.).

Regarding claim 5, Pearl in view of Yamamoto teaches the method of claim 1. Pearl teaches wherein adjusting said charged particle microscope based on said aberration includes automatically correcting an astigmatism, a lens alignment, and an optimal working distance ([0019] Further, it is preferred to evaluate the sharpness of the set of images with respect to at least two different directions to obtain at least one correction signal for a stigmator correcting a beam distortion and correct for the beam distortion.).

Regarding claim 6, Pearl in view of Yamamoto teaches the method of claim 1. Pearl teaches wherein adjusting said charged particle microscope based on said aberration includes simultaneously adjusting a focus lens and a stigmator ([0071] According to a further embodiment the set of images generated during variation of the beam energy can be used to evaluate the beam distortion. Thus, using a stigmator, as described above with respect to Fig. 4, the astigmatism of the objective lens can be corrected for.).

Regarding claim 8, Pearl in view of Yamamoto teaches the method of claim 1. Pearl teaches wherein the charged particle microscope is adjusted automatically after said dedicated use ([0015] According to a further aspect of the present invention, there is provided a method to generate images used to automatically optimize the imaging quality of a charged particle column.).

Regarding claim 11, Pearl in view of Yamamoto teaches the method of claim 1. Pearl teaches the wherein said set of image data comprises images with different image settings (it is possible to use the set of images to adjust several parameters optimizing the imaging quality with one set of images that have been imaged. [0020]).

Regarding claim 13, Pearl teaches a charged particle microscope for examining a specimen, comprising: 
an optics column, including a charged particle source and an illuminator for directing a beam of charged particles emitted from said charged particle source onto a specimen ([0001] The present invention generally relates to charged particle columns and more particularly to a method and an apparatus for the generation of images to align a charged particles beam column.); 
a specimen stage positioned downstream of said illuminator and arranged for holding said specimen ([0030] A block diagram of an electron microscope is shown schematically in Fig. 1. The electron microscope 100 comprises an electron gun 103 emitting an electron beam 101, which is extracted by the anode 104. The objective lens 112 focuses the electron beam on the specimen surface 105a. In order to obtain an image from the entire field of view, the beam is scanned over the specimen using the scanning deflection unit 102.); 
a detector device for detecting emissions originating from said specimen in response to the incidence of charged particles emitted from said charged particle source (An image is formed within a scanning electron microscope (SEM) by detecting backscattered or secondary electrons with a detector 16 and synchronizing the detected signal with the scanning of the electron beam. [0030]); and 
a control unit with instructions saved on a non-transitory memory, the control unit is configured to: 
process said set of image data to determine an aberration during the dedicated use (This method comprising the steps of: introducing a chromatic aberration within the objective lens by a variation of a potential influencing the beam of charged particles, whereby a variation of a focus is obtained; [0015]); and   
adjust said charged particle microscope based on said aberration after the dedicated use (introducing a chromatic aberration by a variation of the energy of the beam of charged particles, whereby a variation of a focus is obtained [0024]).
Pearl does not teach the following limitations, however, in an analogous art, Yamamoto teaches while a user manually navigating a sample and/or manually adjusting a focus setting of said charged particle microscope, acquire a set of image data with the detector device during a dedicated use of said charged particle microscope without an autofocus and/or autostigmator procedure being initiated  (The MF processing in the fourth embodiment may be processing of adjusting the focal point position while checking, by the user, an image without performing the AF processing or may be processing of finely adjusting the focal point position while checking, by the user, the image after the AF processing. [0105]).

Regarding claim 14, Pearl in view of Yamamoto teaches the charged particle microscope of claim 13. Pearl teaches wherein the control unit is configured to process said set of image data to determine a focus setting during the dedicated use (introducing a chromatic aberration by a variation of a potential influencing the energy of the beam of charged particles within the objective lens, whereby a variation of a focus is obtained; [0026]).

Regarding claim 16, Pearl teaches wherein adjust said charged particle microscope includes automatically adjust said charged particle microscope based on said aberration and said focus setting immediately after manually operating said charged microscope by said user ([0015] According to a further aspect of the present invention, there is provided a method to generate images used to automatically optimize the imaging quality of a charged particle column.).

Regarding claim 18, Pearl in view of Yamamoto teaches the charged particle microscope of claim 13. Pearl teaches wherein the charged particle microscope is free from one or more of the following: user lens centering controls, user stigmator centering controls, and user stigmation controls (Fig. 1-6: Pearl does not include centering controls).

Regarding claim 20, Pearl in view of Yamamoto teaches the charged particle microscope of claim 19. Pearl teaches wherein the image attributes include one or more of a sharpness, a histogram, and a relative image shift (measuring an image shift between at least two different images of the set of images; calculating a correction signal based on the image shift; and applying the correction signal to the deflection unit so that the beam is aligned with the optical axis. [0026]).


Claims 3, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pearl in view of Yamamoto further in view of Hendrik (US 20050045831 A1).

Regarding claim 3, Pearl in view of Yamamoto teaches the method of claim 1. Pearl in view of Yamamoto does not teach the following limitations, however, in an analogous art, Hendrik teaches wherein the set of image data is acquired while adjusting a working distance ([0055] The goal of the iteration algorithm is to find successive working distances (power settings of the objective lens) which bring the optimum focus closer and closer to the specimen).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Hendrik and apply them to Pearl in view of Yamamoto. One would be motivated as such as to minimize the astigmatism of the electron beam (Hendrik: [0004]).

Regarding claim 12, Pearl in view of Yamamoto teaches the method of claim 1. Pearl in view of Yamamoto does not teach the following limitations, however, in an analogous art, Hendrik teaches wherein said set of image data comprises at least a plurality of individual images acquired at different working distance ([0055] The goal of the iteration algorithm is to find successive working distances (power settings of the objective lens) which bring the optimum focus closer and closer to the specimen. The iteration algorithm to be described here is based on linear interpolation. This algorithm is explained with the aid of FIG. 5, wherein curve 30 shows the course of quantity V as a function of the distance F of the specimen to the optimum focus F.sub.opt (the "focus distance").).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Hendrik and apply them to Pearl in view of Yamamoto. One would be motivated as such as to minimize the astigmatism of the electron beam (Hendrik: [0004]).

Regarding claim 17, Pearl in view of Yamamoto teaches the charged particle microscope of claim 13. Pearl in view of Yamamoto does not teach the following limitations, however, in an analogous art, Hendrik teaches wherein process said set of image data includes process said set of image data while acquiring the set of image data ([0012] (f). making an image of the specimen with the second astigmatic beam; [0013] (g). determining the direction of the astigmatic smearing in the image made in step (f); [0014] (h). comparing the direction of the astigmatic smearing in the image made in step (b) with that of the image made in step (f). [0015] (i). repeating steps (d) to (h)). The same motivation used to combine Pearl in view of Hendrik in claim 13 is applicable.

Regarding claim 19, Pearl in view of Yamamoto teaches the charged particle microscope of claim 13. Pearl in view of Yamamoto does not teach the following limitations, however, in an analogous art, Hendrik teaches wherein process said set of image data includes determine image attributes as a function of a working distance (Fig. 4-5; [0055] The goal of the iteration algorithm is to find successive working distances (power settings of the objective lens) which bring the optimum focus closer and closer to the specimen. The iteration algorithm to be described here is based on linear interpolation. This algorithm is explained with the aid of FIG. 5, wherein curve 30 shows the course of quantity V as a function of the distance F of the specimen to the optimum focus F.sub.opt (the "focus distance").). The same motivation used to combine Pearl in view of Hendrik in claim 13 is applicable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486